Citation Nr: 9926601	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-03 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the veteran was denied service connection for a 
low back disability for being not well grounded.


FINDINGS OF FACT

1. The veteran was treated for complaints of back pain during 
service; on the separation examination in September 1971, the 
clinical evaluation of his spine was normal.

2. There is no medical evidence of a nexus between any 
current back disability and the veteran's service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records include an entrance 
examination conducted in September 1969 that was negative for 
complaints, findings, or diagnosis pertinent to a low back 
disability.  The veteran was examined for complaints of low 
back pain in March and May 1970.  The veteran complained of 
recurrent back pain in June 1970 and the examiners referred 
him to the orthopedic clinic and for x-ray examination.  The 
x-ray examination report noted an unusual anomaly of the left 
4th transverse process but the examiner stated that this 
should not account for the veteran's back symptoms.  The 
examiner stated that there were no other abnormalities 
identified.  No other mention of back pain appears in the 
veteran's service medical records.  The veteran also sought 
treatments for a shoulder contusion, injury to his right big 
toe, and a twisted ankle after June 1970.  At the separation 
examination in September 1971, the veteran reported a history 
of recurrent back pain.  However, the clinical evaluation of 
the spine was normal.

The veteran filed his first application for low back 
disability in April 1996, citing a back injury in 1970.  The 
RO obtained the veteran's service medical records and, in a 
May 1996 rating decision, denied the claim as not well 
grounded.  The veteran filed his second application for low 
back injury in March 1997, again citing 1970 as the year of 
injury.  The RO obtained the veteran's medical records and, 
in a May 1997 rating decision, denied service connection for 
low back injury.  

The first medical evidence of treatment for back pain is on 
April 2, 1996, over 24 years after separation.  The VA 
physician noted that the veteran related that he had "back 
pain since yesterday" and "had this kind of pain 
intermittently since he was in the service."  The veteran was 
ordered to undergo three weeks of physical therapy during 
which the physical therapist noted that the veteran worked a 
full workweek as a service station attendant.  The physical 
therapist noted that the veteran had had several falls and 
injuries.  One fall, the veteran related, was from a pole 
during the service; however, service medical records reflect 
that the veteran did not report the incident.  The veteran 
specifically denied a history of injury other than those 
noted in his September 1971 report of medical history at 
separation.  In particular, the physical therapist noted, 
"He [the veteran] has chronic pain much of the time . . . 
but does not show service connected injury."  The physical 
therapist reported that the veteran had chronic low back 
pain.  A September 1996 computerized tomography (CT) scan of 
the lumbo-sacral spine revealed a broad based posterior 
central disc protrusion without evidence of extrusion at L4-
L5 and without nerve root involvement.  

On follow-up orthopedic examination in October 1996, the 
examiner noted that a bone scan was negative but CT showed 
evidence of mild disc extrusion at L4-L5.  The impression was 
chronic low back pain without radicular symptoms and mild 
disc herniation on CT.  

Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
established the following rules with regard to claims 
addressing the issue of chronicity: The chronicity provision 
of § 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Therefore, notwithstanding 
the veteran's showing of an in-service injury, and statements 
of post-service continuity of symptomatology, medical 
expertise is required to relate his disabilities 
etiologically to his post-service symptoms.  Savage, supra; 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd 78 F.3rd 
604 (Fed. Cir. 1996) (per curiam).

If the appellant has not submitted evidence sufficient to 
well ground his claim, as a consequence, the duty [for the 
VA] to provide a medical examination and opinion is not 
triggered under 38 U.S.C.A. § 5107(a).  See Epps, 126 F.3d at 
1468-69; Caluza, 7 Vet. App. At 504; Grottveit, 5 Vet. App. 
at 93.  

Analysis

The veteran's service medical records show he was treated for 
back pain in March, April, and June 1970, but they do not 
show that treatment was rendered secondary to falling from a 
pole or any other low back injury.  When initially examined 
in March 1970, the veteran related no history of back pain.  
At separation, he also specifically denied a history of 
injury other than those noted in his September 1971 report of 
medical history.  Despite the claim of an in-service low back 
injury, the service medical records do not show that the 
veteran had a chronic low back condition.  The veteran did 
seek treatment for other physical problems such as a shoulder 
contusion, injury to his right big toe and a twisted ankle 
after June 1970, but he did not complain of or seek further 
treatment for low back pain.  There was no diagnosis of a 
chronic low back disease or injury.  The impressions were 
back pain or back strain but physical examination was 
unremarkable.  Although the June 1970 x-ray examination 
disclosed an unusual anomaly of the left 4th transverse 
process, the examiner stated that this should not account for 
the veteran's back symptoms.  The examiner also stated that 
there were no other abnormalities identified.  Finally, 
physical examination of the spine and musculoskeletal system 
was normal at separation despite the veteran's history of 
recurrent back pain.  This evidence supports a finding that 
the veteran did not exhibit a combination of manifestations 
sufficient to identify a chronic low back disease at that 
time.  Therefore, the chronicity provision under 38 C.F.R. 
§ 3.303(b) is not applicable.  

Consequently, the evidence must demonstrate a continuity of 
symptomatology and competent evidence must relate the present 
condition to that symptomatology.  

The only evidence showing a continuity of symptomatology is 
the veteran's current statements of ongoing, intermittent low 
back pain reported to the VA examiners beginning in 1996.  
The veteran has not alleged that he has had prior medical 
treatment for low back symptoms after separation from active 
service.  

While the record shows that the veteran was treated for back 
pains in service, and that a current back disability has been 
diagnosed, the record shows no treatment after service for 
over 24 years and fails to include any medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  Therefore, the third requisite element 
for the presentation of a well grounded claim has not been 
met.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
the claim must be denied since it is not well grounded.  

Because the veteran's claim for service connection is not 
well grounded, the VA is under no duty to further assist him 
in developing facts pertinent to that claim.  38 U.S.C.A. § 
5107(a).  The Court has held that the obligation to notify a 
claimant of what is necessary to complete the application 
exists only in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence that would render the claim plausible.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  Nonetheless, the 
veteran is free in the future to submit new and material 
evidence in support of his claim.  Medical records of 
complaints and treatment for a low back disability since 
service would be helpful in establishing a well-grounded 
claim, as well as medical opinion linking any current 
findings with trauma incurred in the veteran's military 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, the Board is aware of the veteran's recitation to 
the VA physician in April 1996 that he "had this kind of 
pain intermittently since he was in the service." A bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. LeShore v. Brown, 8 
Vet. App. 406 (1995).  Moreover, while the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge, such as a diagnosis of his symptoms  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  The veteran has 
provided no medical opinion linking any current disability 
back 24 years to his in-service treatment.  

For these reasons, the Board finds that the veteran has not 
presented or identified probative medical evidence that his 
current back disorder was incurred in the active military 
service.  Consequently, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
low back disability is not well grounded.  
38 U.S.C.A. § 5107(a).  


ORDER

As the veteran has not submitted a well grounded claim for 
entitlement to service connection for a low back disability, 
his appeal as to this issue is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
V. L. Jordan

